Motion Denied; Appeal Dismissed and Memorandum Opinion filed August
22, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00290-CV

  CONSUMER COUNTY MUTUAL INSURANCE COMPANY, Appellant
                                        V.

                          VIRGINIA WINGO, Appellee

                    On Appeal from the 278th District Court
                            Walker County, Texas
                        Trial Court Cause No. 1025311

                  MEMORANDUM                    OPINION


      This is an attempted appeal from an order signed September 28, 2012.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). The judgment does not dispose of all
parties and is not a final judgment.
      On June 13, 2013, appellant filed a motion to abate to permit the trial court
to enter a final judgment. Appellee filed a response asking this court to dismiss the
appeal. Appellant’s motion to abate is denied.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Brown, Christopher, and McCally.




                                         2